ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner's amendment rejoining claims and canceling the restriction requirement
The 2/18/2021 restriction requirement is canceled and claims 3-8, 12-13, 15-18, 27-28 and 30 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

Reasons for allowance
6/21/2022 claims 1-9, 11-13, 15-22, 24-28 and 30-37 are allowed for the reasons of record and as summarized here.  (Claims 10, 14, 23 and 29 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as Afsari as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of accessing a model trained based on gene rankings, further ranking genes based on expression levels and determining a cell physiological characteristic based on the ranking.  Additionally, Applicant's 6/21/2022 remarks at p. 11-13 supported withdrawal of the rejection.


Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising a sequencing-platform-independent machine learning model for gene expression analysis to identify a characteristic of biological samples from expression data.  In this regard, Applicant's 6/21/2022 remarks at p. 14-15 support withdrawal of the rejection, including citations to the instant specification therein.

Claim interpretation
Regarding claims 6-7, 13, 15-18, 25-26 and 28 and references therein to specification Tables 1-3, 6, 8 and 10 and with respect to MPEP 2173.05(s) and the citations in the claims to these tables in the specification, the claims are interpreted as definite in this respect.  First, the citations are to particular tables and particular elements (e.g. "genes") in the tables.  Thus, the claims do not recite vague, sometimes referred to as "backfire," expressions, and the claims are not what are sometimes referred to as "omnibus" claims.  Ex parte Fressola as cited in the MPEP provides further discussion as well as explanation of the above terminology.  Second, it is not clear that there is available any nomenclature or shorthand language equivalently identifying the same elements presently cited to and listed in the tables, short of explicitly listing each of the cited elements.  Third, the cited tables are sufficiently lengthy that it would be impractical and counter-productive with respect to claim clarity to recite each of the cited elements in the claims.  Thus, the claims fit the exception identified in the MPEP for claim recitations citing to tables in the specification.  
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631